DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-2) in the reply filed on 3/31/2021 is acknowledged. Claims 10 and 16 have been withdrawn as directed to non-elected embodiments.

Claim Objections and Interpretations
Regarding Claim 1, the term “the ground” is understood as “ground” and presupposes a relative position of the recited collar vertically above (i.e. at a higher elevation) in reference to a surface of “the ground”. The term is not objected and a related rejection for lack of antecedent basis is not presently formulated.
Regarding Claim 1, the phrase “A method … to either drive [understood as introducing a first sequence of steps] a post …or remove [understood as introducing a second sequence of steps] a post from the ground, the method comprising: 	when driving a post into the ground: […FIRST STEPS of the first sequence recited] […] when removing a post from the ground: […SECOND STEPS of the second sequence recited]”, is interpreted as broadly permitted in light of the specification, namely conveying that the method may include one of the “drive” or “remove” sequence of steps, in other words either the first sequence of first steps introduced by “when driving a post into the ground”, or the second sequence of second steps introduced by “when removing a post from the ground”. both sequences of driving the post and of removing the post by using the same collar. Details in the rejections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20060260829 issued to Kleinert  (“Kleinert”).
Regarding Claim 1, Kleinert teaches a method of using a collar (locking plate section 20, Figs. 1-5) to drive a post 90 (Fig. 4) into the ground (title: “post driver and extractor for T-type … posts”), the method comprising (note discussion of “either … or” in the Claim Interpretations section above, focus below is on limitations falling under the sequence of steps for driving the post, as opposed to the optional/contingent/conditional limitations of the second sequence of steps for removing the post from the ground; details above): 
coupling the collar 20 to the post 90 in a first orientation (i.e., as oriented in Fig. 1)  so that a post opening (T-shaped “aperture 42”, Figs. 1, 3) of a first portion  (assembly of plates 24 and 26, Fig. 4) of the collar 20 extends about the post 90 and a slot portion (portion extending towards the right, of aperture 42, Fig. 1) receives a rib extension 92 (Fig. 4) of the post 90, so that a side of the first portion of the collar, disposed opposite the slot portion of the post opening 42, is adjacent a stud (“tooth 94”, Para 0022, Fig. 5) of the post 90, and
applying a (downward) driving force (force applied by a tool like slide driver 16, alternatively by a tool like slide guide 14, Para 0023, Fig. 1) to a second portion (22, Fig. 1, 4-5)  of the collar 20, for used in driving the post 90 into the ground, so that an axis of the driving force is offset from a longitudinal axis of the post 90 (inherently disclosed in Figs 1, 3-5, as a tool like 16/14 applying a force off-center onto plate 22 would exert a force along an axis of slide guide 14, thus offset from the longitudinal axis of the post 90), and
[NOT REQUIRED: “and, when removing a post from the ground …”; see discussion under Claim Interpretation above, with reference to MPEP 2111.04 - II.    CONTINGENT LIMITATIONS, because of “either … or “ in the preamble].

Regarding Claim 2, Kleinert further teaches that coupling the collar 20 to the post 90 in the first orientation (of Fig. 1) includes sliding the collar 20 over an end portion (top side, as oriented in Figs. 1, 4-5) of the post 90, so that the post extends through the post opening (in Fig. 4-5, the collar 20 is shown as having been already slid over the top portion of the post 90 – because of the configuration of the collar 20, and because aperture 42 is a closed profile, there is no other way for the configuration of Fig. 4-5 to be achieved).
Regarding Claim 3, Kleinert further teaches that collar 20 extends entirely around the post opening 42 of the first portion (24+26) – See Fig. 1, 4-5). 
Regarding Claim 4 all limitations of the claim are subordinated to the contingent/conditional/optional clause of the parent claim 1, prefaced by “when removing a post from the ground”, which is not required to be disclosed by the prior art, as it falls under “either … or “ of the parent claim’s preamble. Details above; also see discussion under Claim Interpretation above, with reference to MPEP 2111.04 - II.    CONTINGENT LIMITATIONS, because of “either … or “ in the preamble.
Regarding Claim 13, Kleinert further teaches that the post 90 is a T-shaped post (cross section visible in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claim(s) 5-9, 11-12, 14-15, and 19  are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 20060260829 by Kleinert  (“Kleinert”), in view of either (A) US Pat 6,347,672 issued to Reardon (“Reardon”), or (B) US Pat 3499497 issued to Moore (“Moore”).
Regarding Claim 5, Kleinert further teaches, when driving the post into the ground, 
applying a downward force by a tool (slide driver 16, alternatively slide guide 14, Para 0023, Fig. 1), force applied onto a receiver of the second portion 22 of collar 20 (receiver is the receiving portion adjacent opening 42, as represented by the central area of slide plate 22, at the center of which a downward force is applied by using the slide driver 16, see Figs. 1, Para 0023: “post 90 is then driven into the ground”. Note that the force imparted by slide driver 16 onto bottom plate 18 necessarily contributes a downward force also at the location of central receiver / central receiving portion of collar 20, owing to the presence of interconnected “columnar unit” 14 – Para 0014)  [NOT TAUGHT” inserting said tool into said receiver of said collar], and
applying, by the tool 16/14, a driving force to the collar 20 at the receiver, by the tool, for use in driving the post into the ground (Para 0023, Fig. 1).
Therefore, Kleinert teaches most limitations of the claim, however is silent about the application of the downward force being applied by inserting a tool into the receiver. 
(A) Reardon teaches – in another method of driving posts – applying a downward force by inserting a jackhammer bit (“tapered lower portion 34”, Fig. 1), into an opening 28 coupled to a post, in order to drive the post into the ground (col. 4 lines 11-24). The effect is that an automated tool (jackhammer, col. 4 line 19) is used to enable automatic, 
It would have been obvious to a person of ordinary skill in the art having the teachings of Kleinert and Reardon before the effective filing date of the Applicant’s claimed invention, to simply insert a jackhammer bit into the already provided opening at the receiver of Kleinert’s collar or in a slightly modified version of said receiver, thus replacing the manually imparted downward force in Kleinert’s method, with automatic, repetitive, downward force imparted by the powered jackhammer. 
A person of ordinary skill in the art would have been motivated to make such change in order to reduce the time the action of post-driving would take, enabling an operator to drive more posts per hour, with less energy spent by the operator.
(B) Moore teaches – in another method of driving posts  “P” – applying a downward force by inserting a jackhammer 28 (Fig. 1-2, Col 1 line 69), into another receiver 22 of another coupler 10 (Fig. 1) coupled to a post P, in order to drive the post into the ground (col. 1 lines 52-70). The effect is that an automated tool (jackhammer 28) is used to enable automatic, efficient, repetitive downward action to drive the post into the ground, without manual force imparted by an operator.
It would have been obvious to a person of ordinary skill in the art having the teachings of Kleinert and Moore before the effective filing date of the Applicant’s claimed invention, to simply apply the downward force by inserting the bit of a jackhammer into the already provided opening at the receiver of Kleinert’s collar or in a slightly modified version of said receiver, thus replacing the manually imparted downward force in Kleinert’s method, with automatic, repetitive, downward force imparted by the powered jackhammer. 

Regarding Claim 6, Kleinert as modified above includes all limitations, including that the tool includes a jackhammer bit (note modification in view of Reardon or Moore, details above).
Regarding Claims 7-8, all limitations of each respective claim are subordinated to the contingent/conditional/optional clause of the parent claim 1, prefaced by “when removing a post from the ground”, which is not required to be disclosed by the prior art, as it falls under “either … or “ of the parent claim’s preamble. Details above; also see discussion under Claim Interpretation above, with reference to MPEP 2111.04 - II.    CONTINGENT LIMITATIONS, because of “either … or “ in the preamble.
Regarding Claim 9, Kleinert as modified above includes all limitations, including that, when driving the post 90 into the ground, inserting a tool into a receiver of the collar includes inserting the jackhammer bit into the receiver of the collar (note modification in view of Reardon or Moore, details above).
Regarding Claim 11, Kleinert further teaches that the first portion defines an obtuse angle with respect to the second portion (obtuse angle in between plates 22 and 24 in Figs. 1-5, Para 0020: “angle .theta. of approximately 135.degree.”).
Regarding Claim 12, Kleinert as modified above (in view of Moore, alternatively in view of Reardon) includes most limitations, however it does not expressly disclose that when the tool is inserted in the receiver of the second portion 22, the axis of the tool and the axis of the receiver are not parallel.
However, positioning a tool as needed (in other words, at the best angle out of a finite range of angles available) in order to apply a force is known to those skilled in the art. Particularly for the user of the modified method in view of Moore (see Moore’s tool – 
Regarding Claim 14, Kleinert teaches a method of using a collar (locking plate section 20, Figs. 1-5) to drive a post 90 (Fig. 4) into the ground (title: “post driver and extractor for T-type … posts”), the method comprising: 
coupling the collar 20 to the post 90 so that a post opening (T-shaped “aperture 42”, Figs. 1, 3) of the collar 20 extends about the post 90; 
applying a downward force by a tool (slide driver 16, alternatively slide guide 14, Para 0023, Fig. 1), force applied onto a receiver of collar 20 [NOT TAUGHT” inserting said tool into said receiver of said collar] disposed adjacent the post opening (receiver is the receiving portion adjacent opening 42, as represented by the central area of slide plate 22, at the center of which a downward force is applied by using the slide driver 16, see Figs. 1, Para 0023: “post 90 is then driven into the ground”. Note that the force imparted by slide driver 16 onto bottom plate 18 necessarily contributes a downward force also at the location of central receiver / central receiving portion of collar 20, owing to the presence of interconnected “columnar unit” 14 – Para 0014), and
applying, by the tool 16/14, a driving force to the collar 20 at the receiver, for driving the post into the ground (Para 0023, Fig. 1).
Therefore, Kleinert teaches most limitations of the claim, however is silent about the application of the downward force being applied by inserting a tool into the receiver. 

It would have been obvious to a person of ordinary skill in the art having the teachings of Kleinert and Reardon before the effective filing date of the Applicant’s claimed invention, to simply insert a jackhammer bit into the already provided opening at the receiver of Kleinert’s collar or in a slightly modified version of said receiver, thus replacing the manually imparted downward force in Kleinert’s method, with automatic, repetitive, downward force imparted by the powered jackhammer. 
A person of ordinary skill in the art would have been motivated to make such change in order to reduce the time the action of post-driving would take, enabling an operator to drive more posts per hour, with less energy spent by the operator.
(B) Moore teaches – in another method of driving posts  “P” – applying a downward force by inserting a jackhammer 28 (Fig. 1-2, Col 1 line 69), into another receiver 22 of another coupler 10 (Fig. 1) coupled to a post P, in order to drive the post into the ground (col. 1 lines 52-70). The effect is that an automated tool (jackhammer 28) is used to enable automatic, efficient, repetitive downward action to drive the post into the ground, without manual force imparted by an operator.
It would have been obvious to a person of ordinary skill in the art having the teachings of Kleinert and Moore before the effective filing date of the Applicant’s claimed invention, to simply apply the downward force by inserting the bit of a jackhammer into the already provided opening at the receiver of Kleinert’s collar or in a slightly modified version of said receiver, thus replacing the manually imparted downward force in 
A person of ordinary skill in the art would have been motivated to make such change in order to reduce the time the action of post-driving would take, enabling an operator to drive more posts per hour, with less energy spent by the operator.
Regarding Claim 15, Kleinert as modified above includes all limitations, including that the tool includes a jackhammer bit, and that inserting a tool into a receiver of the collar includes inserting the jackhammer bit into the receiver of the collar (note modification in view of Reardon or Moore, details above).
Regarding Claim 19, Kleinert further teaches that the post 90 is a T-shaped post (cross section visible in Fig. 4).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claim 17, the prior art of record fails to teach a method particularly including coupling the same collar in a vertically flipped second orientation as compared to a first orientation during post-driving, (vertical flipping of the collar corresponds to “rotated approximately 180 degrees, in light of the specification – note rotation of collar 100 about a horizontal plane defined by the horizontal portion 102, and compare Figs. 7 for driving the post into ground, vs. Fig. 9 for removing the post from the ground), with a second tool coupled to the collar mounted onto a second post, the second tool applying an extracting force at the receiver of the collar, thus removing the second post from the ground.
Since the prior art (e.g. Kleinert, Reardon, Moore, etc.) teaches methods lacking said features, the prior art does not anticipate the claimed subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 17-18 are objected to as being dependent upon a rejected base claim (14), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731